Citation Nr: 0302728	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-20 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant, and M.W.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

The Board notes that the appellant initially executed a power 
of attorney in favor of the Disabled American Veterans, and 
was represented by this organization with respect to the 
claim currently in appellate status.  However, the appellant 
revoked this power of attorney in April 2001.  At that same 
time, the appellant executed power of attorney, VA Form 21-
22, in favor of Mississippi State Veterans Affairs Board. 


REMAND

This case was previously before the Board in August 2001 at 
which time the case was remanded to the RO for additional 
development.  At that time, the Board found that the issue of 
service connection for disabilities of the lower extremities 
to include peripheral neuropathy and vascular disease and 
arthritis secondary to the service-connected bilateral pes 
planus had been raised by the record, and was potentially 
intertwined with the issue of entitlement to a total rating 
based upon individual unemployability, currently on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board 
requested the RO to adjudicate this issue, to include 
consideration of Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The RO was also requested to thereafter readjudicate the 
issue on appeal and issue a supplemental statement of the 
case to the appellant and his representative.

Following VA examination in January 2002, the RO denied 
service connection for disabilities of the lower extremities 
to include peripheral neuropathy and vascular disease and 
arthritis by rating action dated in July 2002.  

The record reflects that additional private and VA medical 
evidence relevant to the issue of a total rating due to 
individual unemployability has been associated with the 
claims file while the case was in Remand status.  The record 
does not reflect that the RO has readjudicated the issue of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disability as 
required in Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this matter is REMANDED for the following:

The RO should readjudicate the issue of 
entitlement to a total rating based upon 
individual unemployability due to service-
connected disability.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response by the 
appellant.

The claims file should then be returned to the Board if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
matter.  The appellant need take no further action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




